Citation Nr: 0601926	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  96-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disorders.

2.  Entitlement to service connection for bilateral hip 
disorders.

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971 and from December 1974 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Atlanta, Georgia, which in part, denied the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the veteran's service medical records reflects 
that he was treated a number of times in service for various 
joint complaints, with all claimed areas shown to have been 
referenced at least once in the service medical records.  
Regarding the veteran's bilateral shoulder complaints, he is 
shown to have been treated for bilateral shoulder complaints 
numerous times in service during the early 1990's.  He was 
also treated for shoulder pain in 1992, although X rays from 
May 1992 showed no bony or soft tissue abnormalities.  
Nevertheless he was followed up to September 1993 for 
degenerative joint disease of the shoulders and in November 
1993, he was assessed with rule out subtle glenohumeral joint 
subluxation in both shoulders.  His January 1995 retirement 
examination was significant for bilateral shoulder 
complaints.  

Regarding the veteran's claimed neck condition, there are 
sporadic complaints about neck pain shown in June 1986 and 
August 1986 in conjunction with headache complaints.  Neck 
pain is also shown in August 1988.  Regarding complaints 
related to the left leg and bilateral hips, there is one 
record referencing right hip pain in March 1980, in which a 
prickling sensation in the right knee is described as 
"migrating" up to the right hip.  A running injury to the 
left leg is documented in August 1982 and records associated 
with this incident reflect pain affecting the left hip in 
addition to the rest of the leg.  Although a muscle strain 
was diagnosed in August 1982, he is shown to have chronic 
left leg pain complaints in October 1982.  

VA examinations addressing the veteran's claimed complaints 
were done in June 1995 and in December 1996; however neither 
examination is shown to have addressed the voluminous service 
medical records in the claims file documenting the above 
mentioned complaints.  Absent review of the claims file, the 
examiners could not give clear etiology opinions regarding 
any findings made.  The June 1995 examination diagnosed 
bilateral shoulder pain, which seemed multifactorial and 
secondary to a combination of bilateral bicipital and 
subdeltoid bursitis and probable bilateral rotator cuff 
injuries as well.  The examination also diagnosed mild 
fascial neck pain, left Achilles tendon injury, resolved and 
bilateral hip pain, with the examiner questioning whether the 
hip pain was related to back pain.  The Board notes that the 
veteran is service connected for a back disability.  The 
December 1996 examination diagnosed myalgias, with no 
evidence of degenerative arthritis and bilateral shoulder 
impingement, again without benefit of a claims file review. 

The Board notes that these examinations were done prior to 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA), which revised the VA's duty to assist the veteran in 
developing his claim.  No examination addressing these claims 
has been done since the enactment of the VCAA.  Thus it is 
not even clear what, if any, current disability involving the 
bilateral shoulders, bilateral hips, neck and left leg the 
veteran may now have.  

In view of the evidence of all of the claimed disabilities 
shown at some point in the service medical records, as well 
as ongoing complaints affecting the same areas shown after 
service, the Board finds that the veteran must be given the 
benefit of a VA examination discussing the etiology of the 
claimed disorders affecting his shoulders, hips, neck and 
left leg, to include a review of the records in the claims 
file, particularly the service medical records which comprise 
much of this claims file.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by an appropriate specialist, 
to evaluate the nature, severity, and 
etiology of the claimed disabilities of 
his shoulders, hips, neck and left leg.  
If no such disorder(s) is /are found by 
the examiner, the examiner should so 
indicate.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.   All necessary tests 
and studies should be conducted.  The 
examiner should review all of the 
veteran's medical records and history.  
Following an examination of the veteran 
and a review of his medical records and 
history, including the service medical 
records showing treatments at various 
times for complaints involving the 
shoulders, hips, neck and left leg, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not (at least a 50/50 chance) that the 
currently claimed disabilities involving 
the shoulders, hips, neck and left leg 
became manifest during active service or 
is otherwise related to his active 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not (at least a 
50/50 chance) that the currently claimed 
bilateral hip complaints are related to 
his current back disability (or should be 
considered as part and parcel of the back 
disability).  If any disability of the 
shoulders, hips, neck and left leg is 
shown to be due to arthritis not shown in 
service, the examiner should state 
whether it is at least as likely as not 
(at least a 50/50 probability) that it 
manifested within one year of his April 
1995 discharge.  If the etiology of the 
claimed disabilities of the shoulders, 
hips, neck and left leg are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

2.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claims.  The veteran need take no 
action unless otherwise notified; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2005).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


